ACCEPTED
                                                                                           03-15-00227-CR
                                                                                                   6697411
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     8/28/2015 11:18:15 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                No. 03-15-00227-CR

PEDRO PEREZ MORALES,                    )         COURT OF APPEALS, FILED
                                                                    THIRD IN
                                                                 3rd COURT OF APPEALS
    Appellant                           )                             AUSTIN, TEXAS
                                        )                        8/28/2015 11:18:15 AM
VS.                                     )         SUPREME   JUDICIAL   DISTRICT
                                                                     JEFFREY  D. KYLE
                                                                          Clerk
                                        )
THE STATE OF TEXAS,                     )
     Appellee                           )         AUSTIN, TEXAS

                    MOTION TO WITHDRAW AS COUNSEL

TO THE HONORABLE JUSTICES OF SAID COURT:

      COMES NOW KIRK HAWKINS, attorney of record for PEDRO PEREZ

MORALES, and respectfully requests that he be allowed to withdraw as counsel for

Appellant, and for cause would show the Court the following:

                                            I.

      The undersigned attorney was unable to find any reversible error and filed a

frivolous appellate brief on behalf of Appellant. The undersigned attorney respectfully

requests that he be allowed to withdraw as attorney of record for Appellant.

                                            II.

      Appellant’s current address is TDCJ# 01987931, Wheeler State Jail, 986 County

Road AA, Plainview, Texas 79072. Appellant has been delivered a copy of this

motion by mailing same to Appellant at his current address.
                                         III.

      Appellant has been notified in writing of his right to file his own brief and to

review the record in this case.

      WHEREFORE, PREMISES CONSIDERED, the undersigned attorney prays

the Court grant this motion and allow him to withdraw as counsel of record for

Appellant PEDRO PEREZ MORALES.

                                       Respectfully submitted,

                                       ___/s/ Kirk Hawkins_________________
                                       KIRK HAWKINS
                                       P.O. BOX 3645
                                       SAN ANGELO, TEXAS 76902
                                       325/658-5585
                                       STATE BAR NO. 09250400
                                       E-Mail: kirkhawkinslaw@gmail.com

                        CERTIFICATE OF CONFERENCE

      I certify that on the 28th day of August, 2015, I spoke by telephone with Mr.
Jason Ferguson, Assistant District Attorney, who stated he had no objection to this
Motion to Withdraw.
                                        ____/s/ Kirk Hawkins__________________
                                        Kirk Hawkins

                           CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above was served on Mr. Jason
Ferguson, Assistant District Attorney, Tom Green County Courthouse, Court Street
Annex, 124 West Beauregard, San Angelo, Texas 76903; and on Appellant, Mr. Pedro
Perez Morales #01987931, Wheeler State Jail, 986 County Road AA, Plainview, Texas
79072, on this 28th day of August, 2015.
                                        ____/s/ Kirk Hawkins__________________
                                        Kirk Hawkins